                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


ALHIX OYOQUE, ENRIQUE CHAVEZ, and                  )
EMMA SHEIKH, individually and on behalf            )
of all others similarly situated,                  )
                                                   )
              Plaintiffs,                          )
                                                   )      Case No. 20 C 3431
              vs.                                  )
                                                   )
DEPAUL UNIVERSITY,                                 )
                                                   )
              Defendant.                           )


                         MEMORANDUM OPINION AND ORDER

MATTHEW F. KENNELLY, District Judge:

       On February 21, 2021, the Court dismissed the plaintiffs' amended complaint for

failure to state a claim under Federal Rule of Civil Procedure Rule 12(b)(6). See

Oyoque v. DePaul Univ., ___ F. Supp 3d. ___, 2021 WL 679231, at *1 (N.D. Ill. 2021).

The plaintiffs were given leave to amend again and now have moved to file a second

amended complaint. For the reasons stated below, the Court denies that motion and

directs the Clerk to enter judgment in favor of the defendant.

                                        Discussion 1

       "[C]ourts in their sound discretion may deny a proposed amendment if . . . the

proposed [re]pleading is futile." Soltys v. Costello, 520 F.3d 737, 743 (7th Cir. 2008).

An amendment is futile "only if it appears to a certainty that [the] plaintiff cannot state a




1The factual background was summarized in the Court's prior opinion, and the Court
assumes familiarity with those facts. See Oyoque, 2021 WL 679231, at *1–2.
claim." Barry Aviation Inc. v. Land O'Lakes Mun. Airport Comm'n, 377 F.3d 682, 687

(7th Cir. 2004); see also Garcia v. City of Chicago, 24 F.3d 966, 970 (7th Cir. 1994)

("[F]utile repleadings include restating the same facts using different language,

reasserting claims previously determined, failing to state a valid theory of liability, and

the inability to survive a motion to dismiss." (citations omitted)).

       A complaint must "state a claim for relief that is plausible on its face." Doe v.

Columbia Coll. Chicago, 933 F.3d 849, 854 (7th Cir. 2019) (internal quotation marks

omitted). A claim is plausible on its face "when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged." Bissessur v. Indiana Univ. Bd. of Trustees, 581 F.3d 599, 602 (7th

Cir. 2009) (internal quotation marks omitted). "Threadbare recitals of the elements of a

cause of action, supported by mere conclusory statements, do not suffice." Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009).

A.     Breach of contract (Count 1)

       In Illinois, a plaintiff claiming breach of contract must allege: "(1) the existence of

a valid and enforceable contract; (2) substantial performance by the plaintiff; (3) a

breach by the defendant; and (4) resultant damages." Sevugan v. Direct Energy Servs.,

LLC, 931 F.3d 610, 614 (7th Cir. 2019) (internal quotation marks omitted). To state a

claim for breach of contract in this context, the plaintiffs "must do more than simply

allege that the education was not good enough." Ross v. Creighton Univ., 957 F.2d

410, 416–17 (7th Cir. 1992). Instead, they "must point to an identifiable contractual

promise that the [educational institution] failed to honor." Id. at 417; see also Charleston

v. Bd. of Trs. of Univ. of Ill. at Chicago, 741 F.3d 769, 773 (7th Cir. 2013) ("[T]he



                                              2
student's complaint must be specific about the source of [the] . . . contract, the exact

promises the university made to the student, and the promises the student made in

return.").

       The plaintiffs' first amended complaint failed because "none of the facts alleged

by the plaintiffs amount[ed] to a concrete contractual promise to provide in-person

educational services, experiences, or opportunities." Oyoque, 2021 WL 679231, at *5.

In its prior opinion, the Court explained to the plaintiffs what they would have to do to

avoid this pitfall in any further amended complaint. Unfortunately, the plaintiffs have not

hit the mark. The result is that their proposed second amended complaint is hobbled by

the same defects as their first amended complaint.

       For example, the Court previously conveyed that, as a matter of law, promotional

materials cannot be included among the terms of the contract between universities and

their students. See id. at *5 (citing Galligan v. Adtalem Glob. Educ. Inc., No. 17 C 6310,

2019 WL 423356, at *6 (N.D. Ill. Feb. 4, 2019)). Even with that reminder, throughout

the proposed amended complaint the plaintiffs repeatedly cite to promotional portions of

DePaul's website to attempt to show that DePaul made a concrete promise to provide

an in-person education. See, e.g., 2d Am. Compl. ¶¶ 9–12, 21–22, 31, 47–48, 50–51,

54, 59–61, 65–67; Exs. 1–4, 6, 8–10, 13–31. These citations, therefore, are as

unavailing as the plaintiffs' earlier citations to DePaul's marketing materials. See

Oyoque, 2021 WL 679231, at *5; see also Miller v. Lewis Univ., No. 20 C 5473, 2021

WL 1379488, at *3 (N.D. Ill. Apr. 11, 2021) (Kennelly, J). Moreover, even if these

promotional materials could be considered, the statements in them are not "concrete

promises that could comprise part of a contract between student and university." See



                                             3
Galligan, 2019 WL 423356, at *6. Instead, the statements are unenforceable

expectations. See Oyoque, 2021 WL 679231, at *5.

       Similarly, the Court explained that although a university's "catalogues, bulletins,

circulars, and regulations . . . made available to the matriculant may become a part of

the contract," only those documents' "specific promises become part of the contract, not

[their] expressions of intention, hope or desire." See id. at *3–4 (alterations accepted)

(internal quotation marks omitted). Yet many of the plaintiffs' new citations to language

in "the University Catalog and other publications" share the same problem as their

citations in the prior amended complaint. See 2d Am. Compl. ¶ 46. Even if viewed in

the light most favorable to the plaintiffs, the newly cited language is either aspirational,

intended simply to inform students of resources and amenities available to them, or a

combination of both. See Oyoque, 2021 WL 679231, at *4; see, e.g., 2d Am. Compl. ¶¶

20, 31, 44–46, 49–58. Neither of these types of statements amounts to evidence of a

contractually enforceable promise to provide an in-person education.

       The proposed complaint's other allegations don’t fare any better. Regarding

plaintiff Alhix Oyoque, 2 the proposed amended complaint alleges that she was promised

that her three Spring 2020 classes would be held in person, on DePaul's campus. See

id. ¶¶ 13–15. This promise was purportedly made in DePaul's academic catalog. See

id. This too is variation on a previous allegation that the Court found insufficient, and it

likewise has not been improved upon. The cited language from the catalog does not

contain any promise that the classes Oyoque was enrolled in would be held in-person or



2Because a class has not been certified, the Court does not address many of the
course descriptions included in the "Facts Common to All Causes of Action." See 2d
Am. Compl. ¶¶ 68–71.
                                              4
even on campus. 3 See Oyoque, 2021 WL 679231, at *3; see 2d Am. Compl. ¶¶ 14–15.

Even if, as the plaintiffs suggest, DePaul provided a course schedule along with

notations for assigned classroom spaces, such notations, without more, would have

been "informative rather than promissory," and the plaintiffs "cannot transform such

statements into a binding contract." See Miller, 2021 WL 1379488, at *5; see also

Gociman v. Loyola Univ. of Chicago, No. 20 C 3116, 2021 WL 243573, at *4 (N.D. Ill.

Jan. 25, 2021) (holding that parentheticals in a course catalog were not promises that

courses for which students registered would be delivered on-campus).

       Similarly, regarding plaintiff Enrique Chavez, the proposed complaint alleges that

he was enrolled in what he believed were three in-person classes. See 2d Am. Compl.

¶¶ 23–26. Yet the cited language in Chavez's allegations does not include an express

promise from DePaul that the classes would be conducted in person. See id. In fact,

as described, each of the classes could have been held remotely or in person. See id.

Chavez also claims that DePaul made a specific promise because a syllabus for a

course he was enrolled in had physical classroom information. See id. ¶ 26. But that is

another example of an informative statement rather than a promissory one and, without

more, that informative statement cannot be made into a binding contract. See Miller,

2021 WL 1379488, at *5; Abrams v. Illinois Coll. of Podiatric Med., 77 Ill. App. 3d 471,

477, 395 N.E.2d 1061, 1065 (1979) (holding that a particular provision of the institution's

student handbook was not a promise because "it was not communicated to the plaintiff




3The plaintiffs' citation to the 21-year-old BIO 250 syllabus is neither germane nor
persuasive.
                                            5
in such a way as to invite the payment of tuition in reliance" and therefore "plaintiff did

not have the power to transform [it] into a binding contractual obligation").

       Plaintiff Emma Sheikh also alleges that she enrolled in four classes that DePaul

promised to hold in person. See 2d Am. Compl. ¶¶ 32–36. But like the others, Sheikh's

allegations do not include any definite promises to provide an in-person education. See

id. The three courses that required either "fieldwork," "clinical hours," or "role-play," did

not promise in-person instruction, as experiential learning is not synonymous with in-

person learning. See id. ¶¶ 33–34. Sheikh asserts that the fourth course—T&L 583

(Field Experience Lab)—was meant to be in person because DePaul's catalog conveys

that part of students' experiences would be at "school sites." Id. ¶ 32. But the full

course description undercuts that argument. The catalog describes T&L 583 as a:

       field-based course [that] will facilitate pre-service teacher candidates'
       experiences working in elementary and middle school classrooms. This
       supervised field experience is an opportunity to apply content and
       pedagogical knowledge in authentic settings. Approximately 24 clock hours
       are scheduled at school sites and visible during registration though subject
       to modification based on changes in schools' schedules.

Doc. 31–2 at ECF p. 2272 of 2332 (emphasis added). Nothing in this course

description can be interpreted as a concrete promise to provide an in-person education.

In fact, every objective in this course could be achieved remotely. But even if "at school

sites" was synonymous with "in person," the course description makes it crystal clear

that schedules at school sites "are subject to modification." See id. Thus even if one

assumes that "at school sites" means "in person," the "subject to modification" language

makes "at school sites" an unenforceable expectation rather than a concrete promise.

See Galligan, 2019 WL 423356, at *6.




                                              6
       In short, like the first amended complaint, the proposed second amended

complaint does not include "an identifiable contractual promise that the [educational

institution] failed to honor." See Ross, 957 F.2d 410, 417. Consequently, count 1 fails

to state a claim, would not survive a motion to dismiss, and therefore its repleading

would be futile. See Garcia, 24 F.3d at 970.

       2.     Unjust enrichment (Count 2)

       In its prior opinion, the Court dismissed the plaintiff's unjust enrichment claim

because, under Illinois law, when an "unjust enrichment claim is premised on a failure to

fulfill contractual terms . . . dismissal of the unjust enrichment claim is appropriate." See

Oyoque, 2021 WL 679231, at *5. Undeterred, the plaintiffs have reasserted the unjust

enrichment claim in their proposed second amended complaint, after making a few

minor edits—namely removing the cross-reference to their contractual claims. In their

reply brief, the plaintiffs note that they can point to "ample authority" to support their now

twice-proffered argument that unjust enrichment can survive a motion to dismiss where

the parties disagree as to whether a contract for in-person instruction exists. See Pl.

Reply Br. at 9 (citing cases). But all the plaintiffs' cited authority involves non-Illinois

law, so it does not carry the day for them. See id.

       Under Illinois law, "a plaintiff may not acknowledge throughout her complaint that

there is an express contract, but then allege that if the defendant did not breach the

contract, then it owes damages for unjustly enriching itself." Miszczyszyn v. JPMorgan

Chase Bank, N.A., No. 18 C 3633, 2019 WL 1254912, at *4 (N.D. Ill. Mar. 19, 2019)

(citing Cohen v. Am. Sec. Ins. Co., 735 F.3d 601, 615 (7th Cir. 2013)). That is exactly

what the plaintiffs have done—again. It follows then that their unjust enrichment claim



                                               7
must be dismissed for failure to state a claim. See Oyoque, 2021 WL 679231, at *5. As

with the breach-of-contract claim, repleading here would be futile. See Garcia, 24 F.3d

at 970.

                                        Conclusion 4

       For the reasons stated above, the Court denies the plaintiff's motion to file a

second amended complaint [docket no. 31] and directs the Clerk to enter judgment

dismissing the case with prejudice.



                                                  ________________________________
                                                       MATTHEW F. KENNELLY
                                                       United States District Judge

Date: May 7, 2021




4 In light of the points discussed in this opinion, the Court need not consider the parties'
additional arguments regarding DePaul's discretion to modify the format of classes;
failure to allege that its decision to transition to remote learning was arbitrary,
capricious, or in bad faith; course of dealing or trade usage; or the plaintiff's allegations
regarding fees.


                                              8
